DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 19, drawn to a guidewire locking device, classified in A61M 2025/09125.
II. Claims 17-20, drawn to a method of using a locking device, classified in A61B 1/018.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus such as where the upper wire guiding portion and the lower wire guiding portion are perpendicular.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups would require employing different search terms and queries to provide a full and complete search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adam Kiedrowski on 11/30/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS’) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-4, 6, 10, 11, 13-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120323146 A1 to Eden.
Regarding Claim 1, Eden discloses a device comprising inter alia: 
a body (mounting part 2) comprising an opening (opening 7) through which a wire (guide wire 4) is configured to extend (see Fig. 3); 
an upper wire guiding portion (carrier 3a) and a facing lower wire guiding portion (carrier arm 3b) parallel thereto (as best seen in Fig. 2), the upper wire guiding portion including at least one wire locking feature (roller element 9 with rough surface [0031]);
a channel extending along the upper wire guiding portion (see Fig. 2, channel is defined between carrier arms 3a and 3b), the channel configured to guide the wire between the opening (as best seen in Fig. 2) and the at least one wire locking feature; and
a protrusion (deflection element 6) extending from the upper wire guiding portion toward the lower wire guiding portion (as best seen in Fig. 3), the protrusion configured to contact the wire to bias the wire toward the channel,  wherein the wire is configured to slip past the protrusion during insertion of the wire into the channel ([0029] This guide wire deflection element 6 deflects the guide wire 4, at a distance from the affixation part 2, in a direction that leads away from its pass-through direction in the affixation part 2, and in this connection tenses the guide wire 4, as is evident from FIG. 1).
Regarding Claim 2, Eden discloses wherein the protrusion comprises a rounded surface along which the wire is configured to slide during insertion of the wire into the channel (as best seen in Fig. 3).  

Regarding Claim 4, Eden discloses wherein after the wire slips past the protrusion, the wire is configured to contact a ceiling (guidewire contact surface 9a) of the upper wire guiding portion.
Regarding Claim 6, Eden discloses wherein the slot extends along a center axis that is generally perpendicular to a longitudinal axis of the channel (as best seen in Fig. 1, where the rollers reside has a space that may be considered generally perpendicular to the channel through which the guidewire extends).  
Regarding Claim 10, Eden discloses wherein the at least one wire locking feature is located on the upper wire guiding portion (as best seen in Fig. 2).  
Regarding Claim 11, Eden discloses wherein another wire locking feature is located on the lower wire guiding portion (as best seen in Fig. 2).  
Regarding Claim 13, Eden discloses wherein the channel extends along an axis that is generally perpendicular to an axis that the opening extends along (the channel between the two rollers, as best seen in Fig. 2, is perpendicular to the channel that rungs into the body 2).  
Regarding Claim 14, Eden discloses wherein the wire locking feature comprises a slot that is generally perpendicular to the longitudinal axis of the channel (the channel/slot between the two rollers, as best seen in Fig. 2, is perpendicular to the channel that rungs into the body 2).
Regarding Claim 15, Eden discloses wherein the channel comprises opposing walls between which the wire is routed, wherein the opposing walls are configured to 
Regarding Claim 21, Eden discloses device comprising inter alia: 
a body (mounting part 2) comprising an opening (opening 7) through which a wire (guide wire 4) is configured to extend (see Fig. 3); 
an upper wire guiding portion (carrier arm 3a) and a lower wire guiding portion (carrier arm 3b), wherein the upper wire guiding portion includes a proximal portion (generally in the area of the offset region 5) and a distal portion (generally around deflection element 6), at least the proximal portion extending parallel to the lower wire guiding portion (portions parallel as best seen in Fig. 2) and including at least one wire locking feature (roller element 9 with rough surface, paragraph 0031); 
a channel extending along the upper wire guiding portion, the channel configured to guide the wire between the opening and the wire locking feature (see Fig. 2, channel is defined between carrier arms 3a and 3b and roller element 9), wherein the distal portion of the upper wire guiding portion extends distally beyond the lower wire guiding portion to contact the wire; 
a wall extending from the upper wire guiding portion toward the lower wire guiding portion, the wall located distally to the lower wire guiding portion and configured to limit lateral translation of the wire (pass-through opening 7 of the cover plate 8, paragraph 0029; and 
a protrusion extending from the upper wire guiding portion toward the lower wire guiding portion, the protrusion located distally to the lower wire guiding portion and opposing the wall, the protrusion configured to contact the wire to bias the wire toward the channel and the wall, wherein the wire is configured to slip past the protrusion during insertion of the wire into the channel (wire deflection element 6, paragraph 0033).


Claim(s) 1, 5, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO Yoshiaki et al. (hereinafter, ITO), cited in IDS. 
Regarding Claim 1, Ito discloses a device comprising inter alia: 
a body (30) comprising an opening (41) through which a wire (51) is configured to extend (Fig. 5);
an upper wire guiding (46) portion and a facing lower wire guiding portion (47) parallel thereto, the upper wire guiding portion including at least one wire locking feature (48, 51);
a channel extending along the upper wire guiding portion (channel as defined by space between 46 and 47, through which the guidewire extends, as best seen in Fig. 5), the channel configured to guide the wire between the opening (Fig. 5) and the at least one wire locking feature (Fig. 5); and
a protrusion (50) extending from the upper wire guiding portion toward the lower wire guiding portion (element 50 extends up from element 46 in the direction and past element 47, therefore, 50 extends toward the lower wire guiding portion), the protrusion configured to contact the wire to bias the wire toward the channel, wherein the wire is configured to slip past the protrusion during insertion of the wire into the channel (Fig. 5).

Regarding Claim 7, Ito discloses wherein the slot has an open end (see annotated Fig. 5, below) and a tapered section (see annotated Fig. 5, below), and the well is adjacent the tapered section (see annotated Fig. 5, below).  
Regarding Claim 8, Ito discloses wherein the well is larger than the tapered section of the slot (see annotated Fig. 5, below).  
Regarding Claim 9, Ito discloses wherein the wire is configured to be bent around the tapered section before entering the well (see annotated Fig. 5, below; the wire would have to enter the taper prior to entering the well).

    PNG
    media_image1.png
    394
    588
    media_image1.png
    Greyscale

Regarding Claim 12, Ito discloses wherein a slot (right slot of element 48 in Fig. 4) of the at least one wire locking feature on the upper wire guiding portion is generally aligned with a slot of the wire locking feature (51) on the lower wire guiding portion (see Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791